DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
Response to Amendment
The amendment filed on 07/18/2022 has been entered. Claims 1, 4-9, 11-12, 14, 18 and 20-28 remain pending in the application. 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1, 4-9, 11-12, 14, 18 and 20-28 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-9, 11-12, 14, 18 and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Cowherd et al. (US 20170214982) (hereinafter Cowherd) in view of Sakiewicz et al. (US 20160021329) (hereinafter Sakiewicz), further in view of Jannard et al. (US 9497380) (hereinafter Jannard), further in view of Cuddeback et al. (US 20160295172) (hereinafter Cuddeback).
Regarding claim 1, Cowherd teaches A camera, comprising:
an image sensor, a processor, a memory, a transceiver (see Cowherd paragraph 6-7 regarding camera and device with processor, paragraph 37 regarding memory, and paragraph 41 regarding transceiver), 
an input device on the housing (see Cowherd paragraph 50 regarding a start or stop signal sent by button on a device to transmit signal to other cameras- in combination with Sakiewicz below, the input device that causes a start signal may be functionally performed by an input button on Sakiewicz);  
wherein, in response to an input received via the input device, the processor is configured to record images or video from the image sensor to the memory, and wirelessly transmit a first start signal to the first subset of cameras via the transceiver so as to instruct cameras in the first subset that are within range of the transceiver to start recording (see Cowherd paragraph 8 regarding a primary communication device connected to first camera that detects signal to start recording to memory, and then transmits the start signal to second cameras, and paragraph 27-28 regarding wireless network and devices in any type of network including a mesh network, which obviously includes a partial mesh network where a primary device is directly connected to a secondary device A, but not secondary device B, while secondary devices A and B are connected, indirectly connecting the primary device with secondary device B, for example. In combination with Jannard below, the signal sent to the cameras may specify which cameras are to start and which cameras are to not start);
However, Cowherd does not explicitly teach an integrated housing as needed for the limitations of claim 1. 
Sakiewicz, in a similar field of endeavor, teaches a housing that houses the image sensor, the processor, the memory, and the transceiver (see Sakiewicz figure 1 and paragraph 49 regarding emergency device housing, paragraph 18 regarding emergency device with transceiver, paragraph 25 regarding emergency device with camera paragraph 29 regarding emergency device with processor and memory- all of these are obviously contained in the housing of the emergency device, and in combination with Cowherd, the camera and device may be integrated within the same housing);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Cowherd to include the teaching of Sakiewicz by incorporating the image sensor, processor, memory, and transceiver units of Cowherd into the housing of Sakiewicz. One of ordinary skill would recognize that Sakiewicz and Cowherd are in the same field of endeavor of camera networks, and the decision to incorporate processing, memory, and communication components in the same housing are a matter of design choice of a device in a camera network. 
One would be motivated to combine these teachings in order to provide teachings regarding cameras in a network (see Sakiewicz paragraph 18). 
However, the combination of Cowherd and Sakiewicz does not explicitly teach activating only a subset of cameras at a time as needed for the limitations of claim 1. 
Jannard, in a similar field of endeavor, teaches wherein, in response to input received via the input device, the processor is configured to specify a first subset of cameras for starting and a second subset of cameras for not starting (see Jannard column 38 lines 50-58 and column 42 line 42 to column 43 line 13 regarding a selection of cameras by a user/input for transmitting and also a selection of a subset of cameras for transmitting, where when the subset of cameras transmit, the non-selected cameras enter into a power saving mode. In combination with Sakiewicz and Cowherd, which teach a multi camera system with activation commands, it would be obvious, even in different multicamera systems from image stitching, to only select certain cameras to be activated at a certain time.);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Cowherd and Sakiewicz to include the teaching of Jannard by only activating certain cameras at certain times as selected by the user. In combination with Sakiewicz and Cowherd, which teach a multi camera system with activation commands, it would be obvious, even in different multicamera systems from image stitching, to only select certain cameras to be activated at a certain time.
One would be motivated to combine these teachings in order to provide teachings relating to acquiring and processing image data from a plurality of imaging devices (see Jannard column 1 lines 18-19).
However, the combination of Cowherd, Sakiewicz, and Jannard does not explicitly teach communications sent in a partial mesh network topology as needed for the limitations of claim 1. 
Cuddeback, in a similar field of endeavor, teaches wherein, in response to receiving a second start signal from a first camera via the transceiver, the processor is further configured to record images or video from the image sensor to the memory and wirelessly transmit a third start signal to cameras in the first subset via the transceiver so as to potentially instruct cameras in the first subset that were not in range of the first camera to start recording (see Cuddeback paragraphs 51-54 regarding heartbeat and synchronization message signal that is transmitted by all nodes to each other, and figure 1 illustrating network layout, where a type of synchronization signal is successively transmitted from node to node. In combination with Cowherd, which already considers a partial network with similar topology to Cuddeback, it would be obvious to also be able to transmit a start signal from node to node, where cameras transmit the start signal to cameras in range, where therefore the cameras would be second, third, etc. cameras that are positively selected from a plurality of cameras. The second start signal is interpreted as a separate case from a first start signal, where the second signal is the case where the subject camera receives a start signal from a first object camera. In combination with Jannard, the start signal can specify which cameras in a subset are to be activated and which cameras are not to be activated. As Cuddeback already teaches heartbeat and synchronization messages in a partial node network, which are messages used to transmit system-wide relevant information, Jannard's activation transmission is exactly analogous and applicable in a partial node network of Cuddeback, because a subset activation list is system-wide relevant information that may be transmitted to all nodes, regardless of if that node is selected to be activated.).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Cowherd, Sakiewicz, and Jannard to include the teaching of Cuddeback by incorporating the teaching of how messages are transmitted in a partial mesh node network where a third camera in the network is not in the range of the first but receives a message from the first camera via a second camera that transmits the message from the first and apply that teaching to a start signal in a partial mesh network. Cowherd is already considerate of a partial mesh node network of image capturing devices. One of ordinary skill would recognize that Cuddeback, Jannard and Cowherd are in the same field of endeavor of camera networks of partial mesh configuration. In combination with Jannard, the start signal can specify which cameras in a subset are to be activated and which cameras are not to be activated. As Cuddeback already teaches heartbeat and synchronization messages in a partial node network, which are messages used to transmit system-wide relevant information, Jannard's activation transmission is exactly analogous and applicable in a partial node network of Cuddeback, because a subset activation list is system-wide relevant information that may be transmitted to all nodes, regardless of if that node is selected to be activated.
One would be motivated to combine these teachings in order to provide teachings relating to a network of cameras (see Cuddeback paragraph 2).
Regarding claim 4, the combination of Cowherd, Sakiewicz, Jannard, and Cuddeback teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Cowherd, Sakiewicz, Jannard, and Cuddeback teaches wherein the input device includes a button that, in response to being depressed, causes the processor to record the images or video and to wirelessly transmit the first start signal (see Cowherd paragraph 50 regarding a start or stop signal sent by button on a device camera to transmit signal to other cameras).  
Regarding claim 5, the combination of Cowherd, Sakiewicz, Jannard, and Cuddeback teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Cowherd, Sakiewicz, Jannard, and Cuddeback teaches wherein the second start signal includes a time used to synchronize the camera with the first camera (see Cuddeback paragraph 53 regarding propagating absolute local time to cameras in the network in order to correctly timestamp images- in combination with Cowherd, it is obvious that propagation would prove advantageous in assuring that the timestamps of video from multiple cameras are aligned, and in this process, the internal times of the cameras would be adjusted and then transmitted sequentially as the time is propagated with the start signal).  
One would be motivated to combine these teachings in order to provide teachings relating to a network of cameras (see Cuddeback paragraph 2).
Regarding claim 6, the combination of Cowherd, Sakiewicz, Jannard, and Cuddeback teaches all aforementioned limitations of claim 5, and is analyzed as previously discussed.
Furthermore, the combination of Cowherd, Sakiewicz, Jannard, and Cuddeback teaches wherein the time includes an internal time of the first camera (see Cuddeback paragraph 53 regarding propagating absolute local time to cameras in the network in order to correctly timestamp images- in combination with Cowherd, it is obvious that propagation would prove advantageous in assuring that the timestamps of video from multiple cameras are aligned, and in this process, the internal times of the cameras would be adjusted and then transmitted sequentially as the time is propagated with the start signal).  
One would be motivated to combine these teachings in order to provide teachings relating to a network of cameras (see Cuddeback paragraph 2).
Regarding claim 7, the combination of Cowherd, Sakiewicz, Jannard, and Cuddeback teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Cowherd, Sakiewicz, Jannard, and Cuddeback teaches wherein the camera is configured to be mounted on a bow (see Sakiewicz paragraph 25 regarding camera device and paragraph 61 regarding mounting device on a weapon including a bow).  
One would be motivated to combine these teachings in order to provide teachings regarding cameras in a network (see Sakiewicz paragraph 18). 
Regarding claim 8, Cowherd teaches A wireless camera network, comprising: 
a second camera in wireless range of the first camera, wherein, in response to input received via the one or more input devices of the first camera, the first camera is configured to record images or video to a memory of the first camera, and to wirelessly transmit a first start signal to the second camera if the second camera is among the first subset of cameras (see Cowherd paragraph 8 regarding a primary communication device connected to first camera that detects signal to start recording to memory, and then transmits the start signal to second cameras, and paragraph 27-28 regarding wireless network and devices in any type of network including a mesh network, which obviously includes a partial mesh network where a primary device is directly connected to a secondary device A, but not secondary device B, while secondary devices A and B are connected, indirectly connecting the primary device with secondary device B, for example. In combination with Jannard below, the signal sent to the cameras may specify which cameras are to start and which cameras are to not start); and 
However, Cowherd does not explicitly teach a weapon mounted camera as needed for the limitations of claim 8. 
Sakiewicz, in a similar field of endeavor, teaches a first camera mounted to a weapon (see Sakiewicz paragraph 25 regarding camera device and paragraph 61 regarding mounting device on a weapon);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Cowherd to include the teaching of Sakiewicz by incorporating the weapon mounted cameras of Sakiewicz in a system of camera networks of Cowherd. One of ordinary skill would recognize that Sakiewicz and Cowherd are in the same field of endeavor of camera networks. 
One would be motivated to combine these teachings in order to provide teachings regarding cameras in a network (see Sakiewicz paragraph 18). 
However, the combination of Cowherd and Sakiewicz does not explicitly teach activating only a subset of cameras at a time as needed for the limitations of claim 8. 
Jannard, in a similar field of endeavor, teaches wherein, in response to input received via one or more input devices of the first camera, the first camera is configured to specify a first subset of cameras for staring and a second subset of cameras for not starting (see Jannard column 38 lines 50-58 and column 42 line 42 to column 43 line 13 regarding a selection of cameras by a user/input for transmitting and also a selection of a subset of cameras for transmitting, where when the subset of cameras transmit, the non-selected cameras enter into a power saving mode. In combination with Sakiewicz and Cowherd, which teach a multi camera system with activation commands, it would be obvious, even in different multicamera systems from image stitching, to only select certain cameras to be activated at a certain time.);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Cowherd and Sakiewicz to include the teaching of Jannard by only activating certain cameras at certain times as selected by the user. In combination with Sakiewicz and Cowherd, which teach a multi camera system with activation commands, it would be obvious, even in different multicamera systems from image stitching, to only select certain cameras to be activated at a certain time.
One would be motivated to combine these teachings in order to provide teachings relating to acquiring and processing image data from a plurality of imaging devices (see Jannard column 1 lines 18-19).
However, the combination of Cowherd, Sakiewicz, and Jannard does not explicitly teach communications sent in a partial mesh network topology as needed for the limitations of claim 8. 
Cuddeback, in a similar field of endeavor, teaches wherein, in response to receiving the first start signal, the second camera is configured to record images or video to a memory of the second camera, select a third camera from a plurality of cameras, and wirelessly transmit a second start signal to the third camera not in range of the first camera if the third camera is among the first subset of cameras specified for starting (see Cuddeback paragraphs 51-54 regarding heartbeat and synchronization message signal that is transmitted by all nodes to each other, and figure 1 illustrating network layout, where a type of synchronization signal is successively transmitted from node to node. In combination with Cowherd, which already considers a partial network with similar topology to Cuddeback, it would be obvious to also be able to transmit a start signal from node to node, where cameras transmit the start signal to cameras in range, where therefore the cameras would be second, third, etc. cameras that are positively selected from a plurality of cameras. In combination with Jannard, the start signal can specify which cameras in a subset are to be activated and which cameras are not to be activated. As Cuddeback already teaches heartbeat and synchronization messages in a partial node network, which are messages used to transmit system-wide relevant information, Jannard's activation transmission is exactly analogous and applicable in a partial node network of Cuddeback, because a subset activation list is system-wide relevant information that may be transmitted to all nodes, regardless of if that node is selected to be activated).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Cowherd, Sakiewicz, and Jannard to include the teaching of Cuddeback by incorporating the teaching of how messages are transmitted in a partial mesh node network where a third camera in the network is not in the range of the first but receives a message from the first camera via a second camera that transmits the message from the first and apply that teaching to a start signal in a partial mesh network. Cowherd is already considerate of a partial mesh node network of image capturing devices. One of ordinary skill would recognize that Cuddeback, Jannard and Cowherd are in the same field of endeavor of camera networks of partial mesh configuration. In combination with Jannard, the start signal can specify which cameras in a subset are to be activated and which cameras are not to be activated. As Cuddeback already teaches heartbeat and synchronization messages in a partial node network, which are messages used to transmit system-wide relevant information, Jannard's activation transmission is exactly analogous and applicable in a partial node network of Cuddeback, because a subset activation list is system-wide relevant information that may be transmitted to all nodes, regardless of if that node is selected to be activated.
One would be motivated to combine these teachings in order to provide teachings relating to a network of cameras (see Cuddeback paragraph 2).
Regarding claim 9, the combination of Cowherd, Sakiewicz, Jannard, and Cuddeback teaches all aforementioned limitations of claim 8, and is analyzed as previously discussed.
Furthermore, the combination of Cowherd, Sakiewicz, Jannard, and Cuddeback teaches wherein: 
the third camera that is out of range of the first camera, but within range of the second camera; and, in response to receiving the second start signal, the third camera is configured to record images or video to a memory of the third camera (see Cuddeback paragraphs 51-54 regarding heartbeat and synchronization message signal that is transmitted by all nodes to each other, and figure 1 illustrating network layout, where a type of synchronization signal is successively transmitted from node to node. In combination with Cowherd, which already considers a partial network with similar topology to Cuddeback, it would be obvious to also be able to transmit a start signal from node to node, where cameras transmit the start signal to cameras in range such that a second camera will transmit the signal to a third camera).
One would be motivated to combine these teachings in order to provide teachings relating to a network of cameras (see Cuddeback paragraph 2).
Dependent claims 11-12 and 14 are analogous in scope to claims 4-5 and 7, and are rejected according to the same reasoning.
Regarding claim 18, the combination of Cowherd, Sakiewicz, Jannard, and Cuddeback teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
Furthermore, the combination of Cowherd, Sakiewicz, Jannard, and Cuddeback teaches wherein the first camera, the second camera, and the third camera provide recorded images or video of different fields of view or perspectives of a target location forming a single stream with multiple channels corresponding to the first camera, the second camera, and the third camera (see Cowherd paragraph 8 regarding cameras images plurality of angles on a single event, obviating a first, second, and third view, and devices configured to access and store the record video clips as a stream with multiple channels).  
Regarding claim 20, the combination of Cowherd, Sakiewicz, Jannard, and Cuddeback teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
Furthermore, the combination of Cowherd, Sakiewicz, Jannard, and Cuddeback teaches wherein the recorded images or video from the first camera, the second camera, and the third camera are combined to form a single stream with multiple channels (see Cowherd paragraph 8 regarding cameras images plurality of angles on a single event, obviating a first, second, and third view, and devices configured to access and store the record video clips as a stream with multiple channels).  
Regarding claim 21, the combination of Cowherd, Sakiewicz, Jannard, and Cuddeback teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Cowherd, Sakiewicz, Jannard, and Cuddeback teaches wherein, in response to another input received via the input device, the processor is configured to stop recording images or video from the image sensor to the memory, and wirelessly transmit a stop signal via the transceiver to the first subset of cameras so as to instruct the first subset of cameras to stop recording (see Cowherd paragraph 8 and 28 regarding a primary communication device connected to first camera that detects signal to stop recording to memory, and then transmits the stop signal to second cameras- in combination with Jannard, this stop signal may be an updated activation subset list that causes a previously activated camera to stop).  
Regarding claim 22, the combination of Cowherd, Sakiewicz, Jannard, and Cuddeback teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Cowherd, Sakiewicz, Jannard, and Cuddeback teaches wherein, in response to receiving a stop signal from a first camera via the transceiver, the processor is further configured to stop recording images or video from the image sensor to the memory  (see Cowherd paragraph 8 and 28 regarding a primary communication device connected to first camera that detects signal to stop recording to memory, and then transmits the stop signal to second cameras so they also stop recording- in combination with Jannard, this stop signal may be an updated activation subset list that causes a previously activated camera to stop).  
Regarding claim 23, the combination of Cowherd, Sakiewicz, Jannard, and Cuddeback teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Cowherd, Sakiewicz, Jannard, and Cuddeback teaches wherein, in response to receiving a first stop signal from the first camera via the transceiver, the processor is further configured to stop recording images or video from the image sensor to the memory, and wirelessly transmit a second stop signal via the transceiver so as to potentially provide the second stop signal to cameras not in range of the first camera (see Cowherd paragraph 8 regarding a primary communication device connected to first camera that detects signal to start recording to memory, and then transmits the start signal to second cameras, and paragraph 27-28 regarding wireless network and devices in any type of network including a mesh network, which obviously includes a partial mesh network where a primary device is directly connected to a secondary device A, but not secondary device B, while secondary devices A and B are connected, indirectly connecting the primary device with secondary device B, for example- in combination with the network topology of Cuddeback, the network may be a partial mesh so that the stop signal is transmitted from node to node. In combination with Jannard, this stop signal may be an updated activation subset list that causes a previously activated camera to stop).  
Regarding claim 24, the combination of Cowherd, Sakiewicz, Jannard, and Cuddeback teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Cowherd, Sakiewicz, Jannard, and Cuddeback teaches wherein, in response to receiving a stop signal from a first camera via the transceiver, the processor is further configured to stop recording images or video from the image sensor to the memory (see Cowherd paragraph 8 and 28 regarding a primary communication device connected to first camera that detects signal to stop recording to memory, and then transmits the stop signal to second cameras so they also stop recording- in combination with Jannard, this stop signal may be an updated activation subset list that causes a previously activated camera to stop), and 
enter a sleep mode (see Cuddeback paragraph 52 regarding sleep state when no message is received- this may be applied to Cowherd such that the camera enters sleep state when the status is no longer active recording).  
One would be motivated to combine these teachings in order to provide teachings relating to a network of cameras (see Cuddeback paragraph 2).
Regarding claim 25, the combination of Cowherd, Sakiewicz, Jannard, and Cuddeback teaches all aforementioned limitations of claim 24, and is analyzed as previously discussed.
Furthermore, the combination of Cowherd, Sakiewicz, Jannard, and Cuddeback teaches wherein, in the sleep mode, the processor periodically checks for receipt of the first start signal (see Cuddeback paragraph 52 regarding sleep state for a period of time before trying to reconnect when no message is received- this may be applied to Cowherd such that the camera enters sleep state when the status is no longer active recording).  
One would be motivated to combine these teachings in order to provide teachings relating to a network of cameras (see Cuddeback paragraph 2).
Regarding claim 26, the combination of Cowherd, Sakiewicz, Jannard, and Cuddeback teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Cowherd, Sakiewicz, Jannard, and Cuddeback teaches wherein the processor is configured to time stamp images or video recorded to the memory based on a time provided by the first start signal (see Cuddeback paragraph 53 regarding propagating absolute local time to cameras in the network in order to correctly timestamp images- in combination with Cowherd, it is obvious that propagation would prove advantageous in assuring that the timestamps of video from multiple cameras are aligned, and in this process, the internal times of the cameras would be adjusted and then transmitted sequentially as the time is propagated with the start signal).
One would be motivated to combine these teachings in order to provide teachings relating to a network of cameras (see Cuddeback paragraph 2).
Regarding claim 27, the combination of Cowherd, Sakiewicz, Jannard, and Cuddeback teaches all aforementioned limitations of claim 8, and is analyzed as previously discussed.
Furthermore, the combination of Cowherd, Sakiewicz, Jannard, and Cuddeback teaches wherein the first camera informs the second camera of the first subset of cameras specified for starting and the second subset of cameras for not starting (see Cuddeback paragraphs 51-54 regarding heartbeat and synchronization message signal that is transmitted by all nodes to each other, and figure 1 illustrating network layout, where a type of synchronization signal is successively transmitted from node to node. In combination with Cowherd, which already considers a partial network with similar topology to Cuddeback, it would be obvious to also be able to transmit a start signal from node to node, where cameras transmit the start signal to cameras in range, where therefore the cameras would be second, third, etc. cameras that are positively selected from a plurality of cameras. In combination with Jannard, the start signal can specify which cameras in a subset are to be activated and which cameras are not to be activated. As Cuddeback already teaches heartbeat and synchronization messages in a partial node network, which are messages used to transmit system-wide relevant information, Jannard's activation transmission is exactly analogous and applicable in a partial node network of Cuddeback, because a subset activation list is system-wide relevant information that may be transmitted to all nodes, regardless of if that node is selected to be activated).  
One would be motivated to combine these teachings in order to provide teachings relating to a network of cameras (see Cuddeback paragraph 2).
Regarding claim 28, the combination of Cowherd, Sakiewicz, Jannard, and Cuddeback teaches all aforementioned limitations of claim 8, and is analyzed as previously discussed.
Furthermore, the combination of Cowherd, Sakiewicz, Jannard, and Cuddeback teaches wherein the first camera periodically updates the second camera with the first subset of cameras specified for starting and the second subset of cameras for not starting (see Cuddeback paragraphs 51-54 regarding periodic heartbeat message signal that is transmitted by all nodes to each other, and figure 1 illustrating network layout, where a type of synchronization signal is successively transmitted from node to node. In combination with Cowherd, which already considers a partial network with similar topology to Cuddeback, it would be obvious to also be able to transmit a start signal from node to node, where cameras transmit the start signal to cameras in range, where therefore the cameras would be second, third, etc. cameras that are positively selected from a plurality of cameras. In combination with Jannard, this periodic signal may be the start signal can specify which cameras in a subset are to be activated and which cameras are not to be activated. As Cuddeback already teaches heartbeat and synchronization messages in a partial node network, which are messages used to transmit system-wide relevant information, Jannard's activation transmission is exactly analogous and applicable in a partial node network of Cuddeback, because a subset activation list is system-wide relevant information that may be transmitted to all nodes, regardless of if that node is selected to be activated).
One would be motivated to combine these teachings in order to provide teachings relating to a network of cameras (see Cuddeback paragraph 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW DAVID KIM/Examiner, Art Unit 2483